                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



OMAR YASEEN,

                   Plaintiff,



v.                                    ORDER
                                      Civil File No. 17-5473 (MJD/DTS)

KATIE DEFIEL, et al.,

                   Defendants.

Omar Yaseen, pro se.

Jonathan D. Moler, Minnesota Attorney General’s Office, Counsel for
Defendants.

      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge David T. Schultz dated

February 28, 2019. Defendants filed objections to the Report and

Recommendation.

      Pursuant to statute, the Court has conducted a de novo review upon the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

Court ADOPTS the Report and Recommendation of United States Magistrate

Judge Schultz dated February 28, 2019.

                                         1
     Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

     1. The Court ADOPTS the Report and Recommendation of United States
        Magistrate Judge David T. Schultz dated February 28, 2019 [Docket No.
        67].

     2. Defendants’ Partial Motion to Dismiss [Docket No. 33] is
        GRANTED IN PART AND DENIED IN PART.

     3. Plaintiff’s Eighth Amendment excessive force claim against
        Defendants Katie Defiel and David Rieshus is DISMISSED.

     4. Plaintiff’s Fourteenth Amendment due process claims are
        DISMISSED.

     5. Plaintiff’s Eighth Amendment medical care claim is
        DISMISSED.

     6. Plaintiff’s Minnesota tort law claim for negligence is
        DISMISSED WITHOUT PREJUDICE.



Dated: March 29, 2019                s/ Michael J. Davis
                                     Michael J. Davis
                                     United States District Court




                                       2
